                         Case 8-20-72599-reg               Doc 1        Filed 08/03/20           Entered 08/03/20 14:59:55



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                ABA Transportation Holding Co., Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3355 Veterans Memorial Highway
                                  Ronkonkoma, NY 11779
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Suffolk                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                        Case 8-20-72599-reg                      Doc 1      Filed 08/03/20              Entered 08/03/20 14:59:55

Debtor    ABA Transportation Holding Co., Inc.                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                  Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                      Case 8-20-72599-reg                   Doc 1         Filed 08/03/20            Entered 08/03/20 14:59:55

Debtor   ABA Transportation Holding Co., Inc.                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                       Case 8-20-72599-reg                 Doc 1         Filed 08/03/20             Entered 08/03/20 14:59:55

Debtor    ABA Transportation Holding Co., Inc.                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 3, 2020
                                                  MM / DD / YYYY


                             X   /s/ Ronald Baumann                                                       Ronald Baumann
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Sean C. Southard                                                      Date August 3, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Sean C. Southard
                                 Printed name

                                 Klestadt Winters Jureller Southard & Stevens, LLP
                                 Firm name

                                 200 West 41st Street
                                 17th Floor
                                 New York, NY 10036-7203
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 972-3000                Email address      ssouthard@klestadt.com

                                 3924610 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                         Case 8-20-72599-reg              Doc 1      Filed 08/03/20          Entered 08/03/20 14:59:55

Debtor     ABA Transportation Holding Co., Inc.                                             Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                   Chapter      11
                                                                                                                        Check if this an
                                                                                                                        amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     ACME Bus Company                                                        Relationship to you               Subsidiary
District   Eastern District of New York               When     5/27/20             Case number, if known             20-72122 (REG)
Debtor     Baumann & Sons Buses, Inc.                                              Relationship to you               Subsidiary
District   Eastern District of New York               When     5/27/20             Case number, if known             20-72121 (REG)
Debtor     Baumann Bus Company, Inc.                                               Relationship to you               Subsidiary
District   Eastern District of New York               When     8/03/20             Case number, if known
Debtor     Brookset Bus Corp.                                                      Relationship to you               Subsidiary
District   Eastern District of New York               When     8/03/20             Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 5
         Case 8-20-72599-reg          Doc 1     Filed 08/03/20      Entered 08/03/20 14:59:55




                     ACTION BY UNANIMOUS WRITTEN JOINT CONSENT
                   OF THE SHAREHOLDERS AND BOARD OF DIRECTORS OF
                         ABA TRANSPORTATION HOLDING CO. INC.
                              IN LIEU OF SPECIAL MEETINGS

          The undersigned, constituting the entire Board of Directors (the “Board”) and all of the

shareholders of ABA Transportation Holding Co. Inc., a New York corporation (the

“Corporation”), in accordance with Sections 708 and 615 of the New York Business Corporation

law, without the formality of convening a meeting, do hereby consent to and adopt the following

resolutions. It is the undersigned’s intent that this consent (the “Consent”) be executed in lieu of,

and constitute special meetings of the Board and shareholders, which consent shall be filed by the

Secretary of the Corporation with the minutes of the meetings of the Board and shareholders.

          WHEREAS, the Corporation and its wholly owned subsidiaries Brookset Bus Corp.

(“Brookset”), and Baumann Bus Company, Inc. (“Baumann”, and together with the Corporation

and Brookset, the “Remaining Assigned Entities”), each New York corporations, are currently the

subject of an assignment for the benefit of their creditors with a proceeding pending (the “ABC

Proceeding”) before the Nassau County Supreme Court; and

          WHEREAS, the Corporation’s wholly owned subsidiaries ACME Bus Corp. 1 and

Baumann & Sons Buses, Inc., each New York corporations (together the “Debtor Entities”), are

currently debtors in cases (the “Chapter 11 Cases”) pending under chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Eastern

District of New York (the “Bankruptcy Court”); and

          WHEREAS, the Board has considered the recent views and preferences expressed by the

Bankruptcy Court, creditors and other parties in interest, as well as the potential financial risks,




1
    ACME Bus Corp. was improperly named in the bankruptcy proceeding discussed herein as ACME Bus Company.

                                                      1
      Case 8-20-72599-reg         Doc 1    Filed 08/03/20     Entered 08/03/20 14:59:55




inconsistencies, costs and delays associated with the continuation of the ABC Proceeding while

the Debtor Entities are separately liquidating their assets in the Chapter 11 Cases; and

       WHEREAS, the Board has determined that it is desirable, and in the best interests of the

Remaining Assigned Entities, its creditors, equity owners and other interested parties for the

Remaining Assigned Entities to each file voluntary petitions for relief under Chapter 11 of the

Bankruptcy Code; and

       WHEREAS, the Board has approved and consented to the actions set forth below:

       NOW, THEREFORE, IT IS HEREBY

                RESOLVED, that the proper officers of the Corporation, Brookset, and/or
       Baumann are hereby authorized and directed in the name of and on behalf of the Remaining
       Assigned Entities, respectively, to file petitions for relief under Chapter 11 of the
       Bankruptcy Code, to proceed with efforts to liquidate the assets of the Remaining Assigned
       Entities under chapter 11 and to make or cause to be made and to execute and deliver or
       file all such additional instruments, agreements, certifications and documents and to take
       all other actions necessary or appropriate to effectuate the foregoing resolution.

               RESOLVED FURTHER, that Klestadt Winters Jureller Southard & Stevens, LLP
       be, and hereby is, selected to serve as bankruptcy counsel to the Remaining Assigned
       Entities in the chapter 11 cases, subject to Bankruptcy Court approval.

               RESOLVED FURTHER, that Maltz Auctions, Inc. d/b/a Maltz Auctions be, and
       hereby is, selected to serve as busines broker and advisor to the Remaining Assigned
       Entities in the chapter 11 cases, subject to Bankruptcy Court approval.

               RESOLVED FURTHER, that RSR Consulting, LLC be, and hereby is, selected to
       serve as financial advisor to the Remaining Assigned Entities in the chapter 11 cases,
       subject to Bankruptcy Court approval.

              RESOLVED FURTHER, that Hamburger, Maxson, Yaffe & McNally, LLP be, and
       hereby is, selected to serve as special counsel to the Remaining Assigned Entities in the
       chapter 11 cases, subject to Bankruptcy Court approval.

               RESOLVED FURTHER, that the Remaining Assigned Entities may retain such
       other counsel and advisors, whether presently representing the Remaining Assigned
       Entities or otherwise, as may be necessary or advisable for purposes of liquidating the
       assets of the Remaining Assigned Entities under chapter 11.




                                                 2
Case 8-20-72599-reg       Doc 1    Filed 08/03/20     Entered 08/03/20 14:59:55




        RESOLVED FURTHER, that Ronald Baumann, as President of the Remaining
Assigned Entities, is hereby authorized, empowered and directed, in the name and on
behalf of the Remaining Assigned Entities, to execute and verify a petition under Chapter
11 of the Bankruptcy Code for each of the Remaining Assigned Entities and to cause the
same to be filed in the Bankruptcy Court.

      RESOLVED FURTHER, that any officer or director of the Remaining Assigned
Entities, is hereby authorized, empowered and directed, in the name and on behalf of the
Remaining Assigned Entities, to execute all schedules, motions, lists, applications,
pleadings and other papers, and to take and perform all further acts and deeds which he
deems necessary, proper or desirable in connection with the chapter 11 cases, with a view
to the successful prosecution of such cases.

      RESOLVED FURTHER, that any officer or director of the Remaining Assigned
Entities, is hereby authorized, empowered and directed, in the name and on behalf of the
Remaining Assigned Entities, to take or cause to be taken any and all such further actions,
to execute and deliver any and all such agreements, certificates, instruments and other
documents as is necessary or desirable to fully carry out the intent and accomplish the
purposes of the Resolutions adopted herein.

        RESOLVED FURTHER, that this Consent may be executed in counterparts and
shall be taken together as one document, facsimile and electronic versions being sufficient.


                  [Remainder of Page Intentionally Left Blank]




                                         3
     Case 8-20-72599-reg   Doc 1   Filed 08/03/20   Entered 08/03/20 14:59:55




             SIGNATURE PAGE TO RESOLUTION AUTHORIZING
               CHAPTER 11 FILINGS AND RELATED ACTIONS


DATED August 3, 2020


                                      ABA TRANSPORTATION
                                      HOLDING CO., INC.


                                      /s/ Ronald Baumann
                                       By: Ronald Baumann,
                                       Shareholder and Director


                                      /s/ Constance Baumann Gilman
                                      By: Constance Baumann Gilman,
                                      Shareholder and Director


                                      /s/ Michael Collins
                                      By: Michael Collins,
                                      Director


                                      The Estate of Richard M. Baumann, Jr.,
                                      Shareholder


                                      /s/ Richard M. Baumann, III
                                      By: Richard M. Baumann, III, Executor


                                      /s/ Michael Collins
                                      By: Michael Collins, Executor




                                        4
                       Case 8-20-72599-reg                           Doc 1   Filed 08/03/20       Entered 08/03/20 14:59:55




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      ABA Transportation Holding Co., Inc.                                                            Case No.
                                                                                   Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for ABA Transportation Holding Co., Inc. in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 August 3, 2020                                                        /s/ Sean C. Southard
 Date                                                                  Sean C. Southard
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for ABA Transportation Holding Co., Inc.
                                                                       Klestadt Winters Jureller Southard & Stevens, LLP
                                                                       200 West 41st Street
                                                                       17th Floor
                                                                       New York, NY 10036-7203
                                                                       (212) 972-3000 Fax:(212) 972-2245
                                                                       ssouthard@klestadt.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
